In a habeas corpus proceeding by the wife, Beverly I. Rodes, against her husband, Oscar Rodes, to obtain the custody of their two children, the husband appeals from an order of the Special Term, Supreme Court, Queens County, dated September 30, 1959, which, inter alla, adjudges him *975in contempt of court. Appeal dismissed, without costs, as academic. This court is in receipt of a certified copy of an order of the Special Term, dated March 30, 1960, vacating the order appealed from upon the written stipulation and consent of the wife, acknowledged March 22, 1960. She is the moving party in this proceeding. Hence, there is nothing before this court for review. Beldock, Acting P. J., Kleinfeld, Christ, Pette and Brennan, JJ., concur.